Appeal from a judgment of the Supreme Court (Lamont, J.), entered August 24, 2005 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review two determinations of the Central Office Review Committee denying petitioner’s two grievances.
Petitioner, an inmate at Mid-State Correctional Facility in Oneida County, commenced this CPLR article 78 proceeding challenging two determinations of the Central Office Review Committee (hereinafter CORC) holding that his prior participation in certain correctional programs did not satisfy his present programming needs. Supreme Court dismissed the petition and this appeal ensued.
We affirm. In order for petitioner to prevail, he must demonstrate that the determinations of CORC are irrational, arbitrary or capricious (see Matter of Matos v Goord, 27 AD3d 940, 941 [2006]; Matter of Harty v Goord, 3 AD3d 701, 702 [2004]). No such showing has been made here. The first determination by CORC, that petitioner’s 1997 participation in the mandatory sex offender program at Oneida Correctional Facility in Oneida County did not obviate the need for him to complete the sex offender program at Mid-State, had a rational basis in that the prior program was not as comprehensive as the current one, nor did it constitute treatment in the manner that the current one does. CORC’s second determination, that petitioner’s 1998 participation in the alcohol and substance abuse treatment program at Auburn Correctional Facility in Cayuga County did not excuse his completion of a similar program at Mid-State, was rationally based inasmuch as the previous program, which was only three months in duration, did not satisfy the institutional requirement of six months’ worth of treatment as in the present program.
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the judgment is affirmed, without costs.